Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                   :
  Luda Cannon                                      :
  Mark Fultz                                       :    Case No.
                                                   :
                 Plaintiff,                        :
  vs.                                              :
                                                   :
  PG-PLANTATION CS ONE, LLC                        :    COMPLAINT
                                                   :
                 Defendant.



        Plaintiff Cannon residing at 524 West Main St. Maple Shade, New Jersey and Plaintiff

 Mark Fultz residing at 231 76th Ave, apt 106, Margate, FL, 33063 against Defendant PG-

 PLANTATION CS ONE, LLC a Florida corporation for Injunctive Relief, attorney’s fees,

 litigation expenses and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

 sec. 12181 et seq. (ADA) and for Injunctive Relief, damages attorney fees litigation expenses

 and costs pursuant to the Americans with Disabilities Act.

                     THE ADA’S FUNDAMENTAL EFFECT ON
                     ACCESS TO PUBLIC ACCOMMODATIONS.

    The ADA mandates fundamental changes in the historical treatment of persons with disabilities

 and specifically requires that public accommodations include a failure to remove architectural

 barriers that are structural in nature in existing facilities. . . where such removal is readily

 achievable, 42 U.S.C. § 12182(b)(c).Congress enacted the law because of its deep concern with

 the “alarming degree of non-participation in public life by persons with disabilities. It found a

 “sobering picture of an isolated and secluded population” in which the “large majority” of persons

 with disabilities do not go to public accommodations. H.R. Rep. No. 101-485(II), 34 (1990),
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 8



 reprinted in 1990 U.S.C.C.A.N. 303, 316. Predominate among the causes of this social isolation

 were “architectural barriers” to access. Id. at 385.


             Nanni v. Aberdeen Marketplace. 878F.3d. 447,457 (4th Cir. 2017) the
             court explained the purpose of active enforcement of the ADA.
             Moreover, under our system, all citizens are obliged to obey the law to
             aid law enforcement efforts. In various situations, citizens are required
             by law to report violators to the proper authorities. See, e.g., 18 U.S.C.
             sec. 4 (requiring citizens to report felony offenses to judges and other
             authorities.) As Supreme Court acknowledged several years ago, the
             “enforcement [of civil rights laws] would prove difficult” and our
             country will be obliged “to rely in part upon private litigation as a means
             of securing broad compliance.” See Newman v. Park Entrers., 390 U.S.
             400, 401, (1968). That very principle is also embodied in the ADA. See
             Dudley, 333 F. 3d at 306-07 (discussing importance of private litigation
             in achieving broad compliance with ADA.

                                           FIRST COUNT

 1.      Plaintiff Cannon, is an individual with a disability whom is residing at 524 West Main

 Street. Maple Shade Burlington County, New Jersey. For the last year she has resided in Florida

 and is a frequent patron of Defendants’ services and the Defendants’ office building.

 2.      Plaintiff Mark Fultz is an individual with a disability residing at 231 76th Ave, apt 106,

 Margate FL, 33063 and is a frequent patron of Defendants’ services and the Defendants’ office

 building.

 3.      Defendant’s business is public accommodation office building, located at 1200 S. Pine

 Island Road Plantation, Broward County, Florida. 33324.

 4.      Venue is properly located in this district the property which is the subject of this case of is

 in Broward County, Florida. The Defendants’ property is located in Broward County and does

 business within this judicial district.

 5.      On June 25, 2020 and October 5, 2021 Plaintiff Cannon was a patron of Defendants




                                                    2
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 8



 service. Her ability to use the Defendants’ services has been impaired because of the lack of access

 to the disabled.

 6.     On July 22, 2020 and February 20, 2021 Plaintiff Fultz was a patron of Defendants’

 services. His ability to use the Defendants’ services was impaired because of the lack of access to

 the disabled.

 7.     Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343, this Court has been given original

 jurisdiction over actions which arise from the Defendants’ violations of Title III of the Americans

 with Disabilities Act, 42 U.S.C. sec 12181 et seq.

 8.     Plaintiff Cannon qualifies as an individual with disabilities as defined by the ADA. She has

 orthopedic and neurological disabilities. She also has a heart disability and is a kidney transplant

 survivor Plaintiff Fultz Plaintiff qualifies as an individual with disabilities as defined by the ADA

 ambulates by means of a walker and manual wheelchair and is unable to walk without assistance.

 He has reduced ability to push and pull.

 9.     Defendant owns, leases, leases to, or operates a place of public accommodation as defined

 by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. Defendant

 is responsible for complying with the obligations of the ADA. The place of public accommodation

 that the Defendant owns, operates, leases or leases is located at 1200 South Pine Road, Plantation,

 Florida.

 10.    Cannon and Fultz have a realistic, credible, existing and continuing threat of discrimination

 from the Defendant’s non-compliance with the ADA with respect to this property as described but

 not necessarily limited to the allegations of this complaint. Plaintiffs have reasonable grounds to

 believe that the will continue to be subjected to discrimination in violation of the ADA by the

 Defendant. Cannon and Fultz desire to visit the subject public accommodation not only to avail

 himself of the goods and services available at the property but to assure themselves that this property

                                                  3
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 8


 is in compliance with the ADA so that they and others similarly situated will have full and equal

 enjoyment of the property without fear of discrimination.

 11.       The Defendant has discriminated against the individual Plaintiffs by denying her access to,

 and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

 accommodations of the buildings and services as prohibited by 42 U.S.C. sec' 12182 et seq.

 12.       The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff in

 violation of the ADA by failing to, inter alia, have accessible facilities by January 26, 1992 (or

 January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of $500,000 or less).

 A preliminary inspection of Defendants property has shown that violations exist. These violations

 that personally encountered, and which were verified by an ADA expert, indicated but are not

 limited to:

        Below mentioned are the following barriers:

 I. Exterior:

 Exterior routes into the office building and from the commons and parking.

         a. There is no proper accessible route within the site from parking spaces and accessible

           parking public streets and sidewalks; public transportation. ADAAG 206.2.1.

         b. The public accommodation ADAAG 206, 206.2 specially, the route provided to the entrances
           has physical barriers. containing of too steep slopes and cross slopes without a level landing
           in violation ADAAG 206, 206.2, 401, 402,403, 404, 405, 406, et al. These barriers impair
           her use of the defendant’ services.
 II. Bathrooms.
         a. These barriers impair her use of the bathroom. Specially, the bathrooms are not accessible

            because of lack proper door pressure and door closing speed and an improper stall.

 III.    Parking.

 There is no proper accessible parking in that the space provided for the disabled is on a slope that


                                                      4
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 8


 exceeds 2%. ADAAG 502.4.

 Maintenance.

       a. The accessible features of the facility are not maintained,

          creating barriers to access for the Plaintiff, as set forth herein, in violation of §28 CFR

          §36.211.

 IV.     All of the foregoing violations are violations of the 2010 Standards for Accessible Design,

 as well as the 1991 Standards, as promulgated by the U.S. Department of Justice.

 V.      The foregoing discriminatory violations described in are not an exclusive list of the

 Defendants’ ADA violations. Plaintiffs requires the inspection of the Defendants’ place of public

 accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

 and all of the barriers to access. The individual Plaintiffs and all other individuals similarly situated,

 have been denied access to, and have been denied the benefits of services, programs and activities

 of the Defendants buildings and its facilities, and have otherwise been discriminated against and

 damaged by the Defendant because of the Defendants ADA violations, as set forth above. The

 individual Plaintiffs, and all others similarly situated will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA

 as requested herein. In order to remedy this discriminatory situation, the Plaintiffs

 require an inspection of the Defendants’ place of public accommodation in order to

 determine all of the areas of non-compliance with the Americans with Disabilities Act.

 VI.     Defendant has discriminated against the individual Plaintiffs by denying him access to full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

 of its place of public accommodation or commercial facility in violation of 42 U.S.C. sec 12181 et

 seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to discriminate against the


                                                     5
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 6 of 8


 Plaintiffs, and all those similarly situated by failing to make reasonable modifications in policies,

 practices or procedures, when such modifications are necessary to afford all offered goods, services,

 facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing

 to take such efforts that may be necessary to ensure that no individual with a disability is excluded,

 denied services, segregated or otherwise treated differently than other individuals because of the

 absence of auxiliary aids and services.

 VII.    Plaintiffs are without an adequate remedy at law and is suffering irreparable harm.

 Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

 warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

 Plaintiff has retained the undersigned counsel and are entitled to recover attorney’s fees, costs and

 litigation expenses from the Defendant pursuant to 42 U.S.C. sec 12205 and 28 CFR 36.505.

 VIII.   Defendant is required to remove the existing architectural barriers to the physically disabled,

 when such removal is readily achievable for its place of public accommodation that have existed

 prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been an alteration to

 Defendants’ place of public accommodation since January 26, 1992, then the Defendant is required

 to ensure to the maximum extent feasible, that the altered portions of the facility are readily

 accessible to and useable by individuals with disabilities, including individuals who use wheelchairs,

 28 CFR 36.402; and finally, if the Defendant’s facility is one which was designed and constructed

 for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the

 Defendant’s facility must be readily accessible to and useable by individuals with disabilities as

 defined by the ADA.

 IX.     Notice to Defendant is not required as a result of the Defendant’s failure to cure the violations

 by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts

 of $500,000 or less). All other conditions precedent have been met by Plaintiff or waived by the

                                                    6
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 7 of 8


 Defendant.

 X.       Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to grant Plaintiffs

 Injunctive Relief, including an order to require the Defendant to alter the subject public

 accommodation to make those facilities readily accessible and useable to the Plaintiffs and all

 other persons with disabilities as defined by the ADA; or by closing the facility until such time as

 the Defendant cures its violations of the ADA. The Order shall further require the Defendant to

 maintain the required assessable features on an ongoing basis, and to require the institution of a

 policy that requires Defendant to maintain its accessible features.

 XI.      The Plaintiffs will return and enjoy the services of the Defendant. They also intend to be a

 tester as well as a patron to ensure compliance with the ADA and will return on many occasions

 including the Thanksgiving weekend. Houston v. Marod Supermarkets, 733. F. 3d 1323 (11th cir.

 2013).

 XII.     The plaintiff assets the right to seek relief under administrative remedies the law of Florida

 including damages under the Florida Constitution Art I section 2 and the Florida civil Rights Act

 of 1992 760.01 - 760.11.

 XII.     Prior to filing this suit the undersigned investigated whether the site has been filed. It has

 not been sued.

 WHEREFORE, Plaintiff respectfully requests:

       a. The Court issue a Declaratory Judgment that determines that the Defendant at the

          commencement of the subject lawsuit is in violation of Title III of the Americans with

          Disabilities Act, 42 U.S.C. 12181 et seq.


       b. Injunctive relief against the Defendant including an order to make all readily achievable

          alterations to the facility; or to make such facility readily accessible to and usable by

          individuals with disabilities to the extent required by the ADA; and to require the Defendant
                                                      7
Case 0:21-cv-60763-RAR Document 1 Entered on FLSD Docket 04/07/2021 Page 8 of 8


        to make reasonable modifications in policies, practices or procedures, when such

        modifications are necessary to afford all offered goods, services, facilities, privileges,

        advantages or accommodations to individuals with disabilities; and by failing to take such

        steps that may be necessary to ensure that no individual with a disability is excluded, denied

        services, segregated or otherwise treated differently than other individuals because of the

        absence of auxiliary aids and services.


    c. An award of attorney fees, costs and litigation expenses pursuant to 42 U.S.C. sec 12205.


    d. Such other relief as the Court deems just and proper, and/or is allowable under Title III of

        the Americans with Disabilities Act.




 Respectfully submitted,


  Dated: April 5, 2021,                           S/ Anthony J. Brady Jr.
                                                  Anthony J. Brady, Jr., Esq.


                                                  604 Banyan Trail,
                                                  811362
                                                  Boca Raton, FL 33431
                                                  (561) 603-6387
                                                  Ladbrady@gmail.com.
                                                  Florida bar number 100366.
                                                  Attorney for Plaintiff




                                                     8
